MEMORANDUM**
Nicherie appeals the district court’s revocation of his supervised release. Nicherie’s counsel has filed an Anders brief stat*337ing that there are no arguable grounds for relief and a motion to withdraw as counsel. See Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967); United States v. Griffy, 895 F.2d 561, 562-63 (9th Cir.1990). Nicherie alleges in a declaration supporting his motion for appointment of new counsel that the district court committed various errors at his revocation hearing.
We have independently examined the record and found no non-frivolous issues for appeal. United States v. Aguilar-Muniz, 156 F.3d 974, 978 (9th Cir.1998); see Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988). Counsel’s motion to withdraw is granted. Nicherie’s motion for appointment of new counsel is denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*337ed by 9th Cir. R. 36-3.